UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-10041 JNL Investors Series Trust (Exact name of registrant as specified in charter) 1 Corporate Way, Lansing, Michigan 48951 (Address of principal executive offices) 225 West Wacker Drive, Suite 1200, Chicago, Illinois 60606 (Mailing Address) Karen J. Buiter Jackson National Asset Management, LLC 225 West Wacker Drive, Suite 1200 Chicago, Illinois 60606 (Name and Address of agent of service) Registrant's telephone number, including area code: (312) 338-5890 Date of Fiscal Year End:October 31 Date of Reporting period:November 1, 2009 – April 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. §3507. Item 1. Report to Shareholders. JNL® Investors Series Trust Schedules of Investments (Unaudited) April 30, 2010 Shares/Par Value JNL/PPM America Total Return Fund COMMON STOCKS - 0.2% FINANCIALS - 0.2% Citigroup Inc. (l) Total Common Stocks (cost $29,149) PREFERRED STOCKS - 0.4% FINANCIALS - 0.4% JPMorgan Chase Capital XXIX, 6.70%, (callable at 25 on 04/02/15) Total Preferred Stocks (cost $100,000) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 14.8% American Airlines Pass Through Trust, 10.38%, 07/02/19 Banc of America Commercial Mortgage Inc. REMIC, 5.74%, 02/10/51 (d) Bear Stearns Commercial Mortgage Securities Inc. REMIC, 5.74%, 09/11/42 (d) REMIC, 5.69%, 06/11/50 (d) Countrywide Asset-Backed Certificates REMIC, 4.95%, 02/25/36 (d) Delta Air Lines Inc. Pass Through Trust, 7.75%, 12/17/19 (k) Greenwich Capital Commercial Funding Corp. REMIC, 5.44%, 03/10/39 John Deere Owner Trust, 5.07%, 04/15/14 JPMorgan Chase Commercial Mortgage Securities Corp. REMIC, 5.75%, 02/12/49 (d) LB-UBS Commercial Mortgage Trust REMIC, 5.43%, 02/15/40 MBNA Credit Card Master Note Trust, 4.50%, 01/15/13 Morgan Stanley Capital I REMIC, 5.88%, 06/11/49 (d) Morgan Stanley Re-REMIC Trust, 5.80%, 04/12/17 (d) (k) United Air Lines Inc., 9.75%, 01/15/17 Wachovia Bank Commercial Mortgage Trust REMIC, 5.77%, 07/15/45 (d) Total Non-U.S. Government Agency Asset-Backed Securities (cost $3,194,552) CORPORATE BONDS AND NOTES - 54.4% CONSUMER DISCRETIONARY - 6.7% American Axle & Manufacturing Holdings Inc., 9.25%, 01/15/17 (k) CCO Holdings LLC, 7.88%, 04/30/18 (k) DIRECTV Holdings LLC 5.20%, 03/15/20 (k) 6.35%, 03/15/40 (k) Group Televisa, 6.63%, 01/15/40 Interpublic Group Cos. Inc., 10.00%, 07/15/17 Levi Strauss & Co., 7.63%, 05/15/20 (k) MDC Partners Inc., 11.00%, 11/01/16 (k) Meritage Homes Corp. 6.25%, 03/15/15 7.15%, 04/15/20 (k) MGM Mirage Inc., 9.00%, 03/15/20 (k) Phillips-Van Heusen Corp., 7.38%, 05/15/20 Standard Pacific Corp., 8.38%, 05/15/18 Volvo AB, 5.95%, 04/01/15 (k) Yonkers Racing Corp, 11.38%, 07/15/16 (k) CONSUMER STAPLES - 3.0% Altria Group Inc., 9.95%, 11/10/38 (h) Anheuser-Busch Cos. Inc., 5.00%, 04/15/20 (k) Bunge Ltd. Finance Co., 8.50%, 06/15/19 (h) Delhaize Group, 5.88%, 02/01/14 Kraft Foods Inc., 2.63%, 05/08/13 Smithfields Foods Inc., 10.00%, 07/15/14 (k) ENERGY - 3.5% Dolphin Energy Ltd., 5.89%, 06/15/19 (k) Petrobras International Finance Co., 5.75%, 01/20/20 Ras Laffan Liquefied Natural Gas Co. Ltd. III, 4.50%, 09/30/12 (k) Williams Partners LP 3.80%, 02/15/15 (k) 6.30%, 04/15/40 (k) FINANCIALS - 22.8% AIG SunAmerica Global Financing X, 6.90%, 03/15/32 (k) Allstate Life Global Funding Trust, 5.38%, 04/30/13 American General Finance Corp., 5.85%, 06/01/13 American General Financial Corp., Term Loan, 7.25%, 04/16/15 (g) (j) AON Corp., 8.21%, 01/01/27 Bank of America Corp. 4.50%, 04/01/15 6.50%, 08/01/16 6.00%, 09/01/17 8.00% (callable at 100 on 01/30/18) (b) Capital One Capital VI, 8.88%, 05/15/40 Chubb Corp., 6.38%, 03/29/67 (d) Citigroup Capital XXI, 8.30%, 12/21/57 (d) Citigroup Inc. 6.01%, 01/15/15 6.00%, 08/15/17 8.50%, 05/22/19 Discover Bank, 7.00%, 04/15/20 General Electric Capital Corp., 5.50%, 01/13/20 Genworth Financial Inc., 8.63%, 12/15/16 GMAC Inc., 8.30%, 02/12/15 (k) Goldman Sachs Group Inc. 5.25%, 10/15/13 5.38%, 03/15/20 6.75%, 10/01/37 Hyundai Capital Services Inc., 6.00%, 05/05/15 (k) International Lease Finance Corp. 8.63%, 09/15/15 (k) 8.75%, 03/15/17 (k) JPMorgan Chase & Co., 7.90% (callable at 100 beginning 04/30/18) (b) Lloyds TSB Bank Plc, 5.80%, 01/13/20 (k) Macquarie Group Ltd., 7.30%, 08/01/14 (k) Merrill Lynch & Co. Inc. 6.15%, 04/25/13 6.88%, 04/25/18 Morgan Stanley, 5.50%, 01/26/20 New Communications Holdings Inc., 8.50%, 04/15/20 (k) NiSource Finance Corp., 10.75%, 03/15/16 (h) Pricoa Global Funding I, 5.30%, 09/27/13 (k) Regions Financial Corp., 5.75%, 06/15/15 Republic New York Corp., 9.50%, 04/15/14 Swiss Re Solutions Holding Corp., 7.75%, 06/15/30 UBS AG Stamford, 5.88%, 07/15/16 WEA Finance LLC, 5.75%, 09/02/15 (k) Wells Fargo & Co., 7.98% (callable at 100 on 03/15/18) (b) HEALTH CARE - 0.8% American Renal Holdings, 8.34%, 05/15/18 (k) HCA Inc., 9.25%, 11/15/16 INDUSTRIALS - 4.6% ACCO Brands Corp., 10.63%, 03/15/15 (k) Allied Waste North America Inc., 6.88%, 06/01/17 Bombardier Inc., 7.75%, 03/15/20 (k) Cooper-Standard Automotive Inc., 8.50%, 05/01/18 (f) (k) Hyundai Motor Co. Ltd., 4.50%, 04/15/15 (k) Masco Corp., 7.13%, 03/15/20 Owens Corning, 9.00%, 06/15/19 Spirit Aerosystems Inc., 7.50%, 10/01/17 (k) Vale Overseas Ltd., 6.88%, 11/10/39 Wolseley Plc - Private Placement,5.32%, 11/17/20 (f) (g) (j) INFORMATION TECHNOLOGY - 0.4% Seagate HDD Cayman, 6.88%, 05/01/20 (k) MATERIALS - 8.5% Allegheny Technologies Inc., 9.38%, 06/01/19 Anglo American Capital Plc, 9.38%, 04/08/14 (k) Building Materials Corp. of America, 7.00%, 02/15/20 (k) Cargill Inc., 7.35%, 03/06/19 (k) Cemex Finance LLC, 9.50%, 12/14/16 (k) Dow Chemical Co. 7.60%, 05/15/14 (h) 8.55%, 05/15/19 (h) Hexion US Finance Corp., 8.88%, 02/01/18 (k) Huntsman International LLC, 5.50%, 06/30/16 (k) International Paper Co., 7.30%, 11/15/39 (h) LBI Escrow Corp., 8.00%, 11/01/17 (k) PE Paper Escrow GmbH, 12.00%, 08/01/14 (k) Teck Resources Ltd. 10.25%, 05/15/16 10.75%, 05/15/19 TELECOMMUNICATION SERVICES - 2.3% CC Holdings GS V LLC, 7.75%, 05/01/17 (k) Rogers Wireless Communications Inc., 6.38%, 03/01/14 Telecom Italia Capital SA, 6.18%, 06/18/14 Virgin Media Finance Plc 6.50%, 01/15/18 (k) 8.38%, 10/15/19 UTILITIES - 1.8% Abu Dhabi National Energy Co., 4.75%, 09/15/14 (k) CenterPoint Energy Houston Electric LLC, 7.00%, 03/01/14 Oncor Electric Delivery Co., 6.80%, 09/01/18 Total Corporate Bonds and Notes (cost $12,727,990) GOVERNMENT AND AGENCY OBLIGATIONS - 25.2% GOVERNMENT SECURITIES - 1.6% Sovereign - 1.0% Republic of South Africa Government Bond, 5.50%, 03/09/20 Tennessee Valley Authority, 5.25%, 09/15/39 U.S. Treasury Securities - 0.6% U.S. Treasury Bond, 5.25%, 11/15/28 U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES - 23.6% Federal Home Loan Mortgage Corp. - 8.1% Federal Home Loan Mortgage Corp. 4.50%, 05/10/21, TBA (c) 6.00%, 05/01/35, TBA (c) 6.50%, 02/01/38 Federal National Mortgage Association - 11.0% Federal National Mortgage Association 5.13%, 01/02/14 5.50%, 05/01/21 5.00%, 05/01/36, TBA (c) 5.50%, 05/01/36, TBA (c) Government National Mortgage Association - 4.5% Government National Mortgage Association, 4.50%, 04/18/32, TBA (c) Total Government and Agency Obligations (cost $6,448,163) SHORT TERM INVESTMENTS - 26.4% Mutual Funds - 26.4% JNL Money Market Fund, 0.05% (a) (e) Total Short Term Investments (cost $6,777,038) Total Investments - 121.4% (cost $29,276,892) Other Assets and Liabilities, Net -(21.4%) (i) Total Net Assets - 100% JNL Money Market Fund SHORT TERM INVESTMENTS - 101.0% Certificates of Deposit - 25.3% Bank of Nova Scotia 0.29%, 08/03/10 0.29%, 09/02/10 Barclays Bank Plc 0.43%, 05/05/10 0.44%, 10/06/10 BNP Paribas, 0.33%, 05/04/10 Calyon NY, 0.31%, 05/11/10 Canadian Imperial Bank of New York, 0.40%, 05/26/10 (d) Citibank, 0.20%, 05/03/10 Commonwealth Bank of Australia, 0.29%, 06/08/10 Credit Agricole SA, 0.33%, 09/01/10 Deutsche Bank, 0.30%, 07/20/10 DNB Nor Bank ASA 0.27%, 06/09/10 0.26%, 07/19/10 Nordea Bank AB, 0.35%, 10/06/10 Rabobank Nederland 0.27%, 07/20/10 0.30%, 09/08/10 Royal Bank of Canada, 0.26%, 02/24/11 Societe Generale 0.30%, 05/17/10 0.30%, 07/13/10 0.29%, 07/22/10 Svenska Handelsbanken 0.31%, 05/13/10 0.46%, 06/10/10 (d) Toronto-Dominion Bank NY 0.35%, 10/13/10 0.27%, 08/10/10 UBS AG Stamford 0.32%, 09/02/10 0.42%, 11/04/10 (d) Commercial Paper - 23.1% Australia & New Zealand Banking Group Ltd., 0.26%, 06/15/10 (k) Bank of America Corp. 0.30%, 06/08/10 0.29%, 07/07/10 (k) CAFCO LLC 0.20%, 05/19/10 (k) 0.25%, 06/09/10 Chariot Funding LLC, 0.22%, 05/21/10 (k) Ciesco LLC, 0.27%, 06/23/10 (k) Clipper Receivables Co., 0.25%, 06/16/10 (k) Coca-Cola Co., 0.17%, 05/04/10 (k) Commonwealth Bank Group, 0.27%, 08/17/10 CRC Funding LLC, 0.20%, 05/24/10 (k) Enterprise Funding, 0.23%, 05/06/10 (k) Falcon Asset Securitization Co. LLC 0.22%, 05/26/10 (k) 0.24%, 06/21/10 (k) General Electric Co., 0.27%, 07/19/10 (k) HSBC Bank USA, 0.28%, 07/08/10 (k) Merck & Co. Inc., 0.22%, 07/06/10 (k) New York Life Cap, 0.20%, 05/18/10 (k) Nordea Bank Finland Plc, 0.30%, 07/28/10 (k) Park Avenue Receivables Company LLC 0.20%, 05/05/10 (k) 0.22%, 05/17/10 (k) Westpac Banking Corp., 0.25%, 07/08/10 Total Capital SA, 0.19%, 06/04/10 Yorktown Capital LLC, 0.24%, 05/26/10 (k) Floating Rate Notes - 0.7% Procter & Gamble Co., 0.26%, 05/07/10 (d) National Australia Bank Ltd., 0.29%, 01/27/11 (d) (k) Federal Home Loan Bank - 3.7% Federal Home Loan Bank 0.22%, 08/30/10 0.27%, 10/29/10 Federal Home Loan Mortgage Corp. - 10.4% Federal Home Loan Mortgage Corp. 0.18%, 05/04/10 0.19%, 07/14/10 0.21%, 08/13/10 0.24%, 08/16/10 0.26%, 09/01/10 0.24%, 09/14/10 0.29%, 09/20/10 0.28%, 09/27/10 Federal National Mortgage Association - 11.0% Federal National Mortgage Association 0.19%, 07/07/10 0.17%, 07/14/10 0.21%, 08/04/10 0.21%, 08/11/10 0.22%, 08/11/10 0.22%, 08/18/10 0.22%, 08/25/10 0.23%, 08/25/10 0.27%, 09/08/10 0.29%, 09/22/10 Mutual Fund - 0.0% JPMorgan Prime Money Market Fund, 0.03% (e) Repurchase Agreements - 26.8% Repurchase Agreement with Banc of America Securities, 0.20% (Collateralized by $193,348,783 Federal National Mortgage Association, 4.40%-5.47%, due 04/01/20-10/01/38, value $204,000,001) acquired on 04/30/10, due 05/03/10 at $200,003,333. Repurchase Agreement with Barclays Bank Plc, 0.20% (Collateralized by $92,222,800 U.S Treasury Note, 1.00%, due on 04/30/12, value $92,208,044) acquired on 04/30/10, due 05/03/10 at $90,401,507. Total Short Term Investments (cost $1,094,932,778) Total Investments - 101.0% (cost $1,094,932,778) Other Assets and Liabilities, Net -(1.0%) Total Net Assets - 100% $ 1,083,918,560 See accompanying Notes to Financial Statements. JNL® Investors Series Trust (Unaudited) Notes to the Schedules of Investments April 30, 2010 (a) Investment in affiliate. (b) Perpetual maturity security, whereby, the interest rate is fixed until the first call date and variable thereafter. (c) Investment purchased on a delayed delivery basis. As of April 30, 2010, the total cost of investments purchased on a delayed delivery basis for the JNL/PPM America Total Return Fund was $5,490,353. (d) Variable rate security. Rate stated was in effect as of April 30, 2010. (e) Dividend yield changes daily to reflect current market conditions. Rate was the quoted yield as of April 30, 2010. (f) Security fair valued in good faith in accordance with the procedures established by the Trust's Board of Trustees ("Board").Fair valued securities may be classified as Level 2 or Level 3 for Financial Accounting Standards Board ("FASB") Accounting Standards Codification ("ASC") Topic 820 "Fair Value Measurements and Disclosures" based on the applicable valuation inputs. See FASB ASC Topic 820 "Fair Value Measurements and Disclosures" in these Notes to the Schedules of Investments. (g) Rule 144A or Section 4(2) illiquid security. Rule 144A or Section 4(2) of the Securities Act of 1933, as amended, which provides an exemption from the registration requirements for resale of this security to an institutional investor. Such securities are typically restricted as to public resale.See Restricted table in these Notes to the Schedules of Investments. (h) The interest rate for this security is inversely affected by upgrades or downgrades to the credit rating of the issuer. (i) All or a portion of the securities or cash is pledged as collateral for open futures contracts.As of April 30, 2010, total value of collateral for JNL/PPM America Total Return Fund was $21,870. (j) Illiquid security.At April 30, 2010, the aggregate value of illiquid securities and percentage of net assets were as follows: JNL/PPM America Total Return Fund, $189,680 - 0.8%. (k) Rule 144A or Section 4(2) liquid security. Rule 144A or Section 4(2) of the Securities Act of 1933, as amended, which provides an exemption from the registration requirements for resale of this security to an institutional investor. The Fund deemed this security to be liquid based on procedures approved by the Board. As of April 30, 2010, the value of Rule 144A and Section 4(2) liquid securities was as follows: JNL/PPM America Total Return Fund, $5,828,898, and JNL Money Market Fund, $169,988,328. (l) Non-income producing security. Abbreviations: ABS - Asset-Backed Security REMIC - Real Estate Mortgage Investment Conduit TBA - To Be Announced (Securities purchased on a delayed delivery basis) Investments in Affiliates - See Note 4 in the Notes to the Financial Statements for further discussion of affiliated investments. The following table reflects the JNL/PPM America Total Return Fund's investment in the JNL Money Market Fund, an affiliate of the Fund, for the period ended April 30, 2010.Purchase proceeds and sales are not shown for this investment. There was no realized gain or loss relating to transactions for this investment during the period ended April 30, 2010. Ending Beginning Value Amortized Cost Ending Value Dividend Income $ 1,835,284 $ 6,777,038 Restricted Securities - Restricted securities are often purchased in private placement transactions and cannot be sold without prior registration unless the sale is pursuant to an exemption under the Securities Act of 1933, as amended. Restricted securities may be considered illiquid securities. The following table details the restricted securities held by the JNL/PPM America Total Return Fund at April 30, 2010: Acquisition Ending Percent of Date Cost Value NetAssets American General Financial Corp., Term Loan, 7.25%, 04/16/15 04/19/2010 % Wolseley Plc - Private Placement, 5.32%, 11/17/20 08/31/2009 % See accompanying Notes to Financial Statements. JNL® Investors Series Trust (Unaudited) Notes to the Schedules of Investments April 30, 2010 Schedule of Open Futures Contracts: Contracts Unrealized JNL/PPM America Total Return Fund Short Depreciation U.S. Treasury Note Future, 5-Year Expiration June 2010 11 U.S. Treasury Note Future, 10-Year Expiration June 2010 5 U.S. Treasury Bond Future, 20-Year Expiration June 2010 1 Summary of Investments by Sector (as a percentage of total investments): JNL/PPM America JNL Total Return Money Market Sector Fund Fund Consumer Discretionary 5.5% - Consumer Staples 2.5% - Energy 2.9% - Financials 19.2% - Health Care 0.7% - Industrials 3.8% - Information Technology 0.3% - Materials 7.0% - Telecommunication Services 1.9% - Utilities 1.5% - Government Securities 1.3% - Non-U.S. Government Agency Asset-Backed Sercurities 12.2% - U.S Government Agency Mortgage-Backed Securities 19.5% - Mutual Funds 21.7% - Other Short Term Securities - 100.0% Total 100.0% 100.0% See accompanying Notes to Financial Statements. JNL® Investors Series Trust (Unaudited) Notes to the Schedules of Investments (continued) April 30, 2010 Financial Accounting Standards Board (“FASB”) Accounting Standards Codification ("ASC") Topic 820, “Fair Value Measurements and Disclosure” - This standard establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurements.Various inputs are used in determining the value of a Fund’s investments under FASB ASC Topic 820 guidance.The inputs are summarized into three broad categories.Level 1 includes valuations based on quoted prices of identical securities in active markets including valuations for securities listed on a national exchange or investments in mutual funds.Level 2 includes valuations for which all significant inputs are observable, either directly or indirectly.Direct observable inputs include broker quotes, closing prices of similar securities in active markets, closing prices for identical or similar securities in non-active markets or corporate action or reorganization entitlement values.Indirect significant observable inputs include factors such as interest rates, yield curves, prepayment speeds or credit ratings.Level 2 includes valuations for fixed income securities priced by pricing services, broker quotes in active markets and securities subject to corporate actions.Level 3 includes valuations based on inputs that are unobservable and significant to the fair value measurement including Jackson National Asset Management, LLC's ("Adviser")own assumptions in determining the fair value of the investment.Inputs used to determine the fair value of Level 3 securities include security specific inputs such as: credit quality, credit rating spreads, issuer news, trading characteristics, call features or maturity; or industry specific inputs such as: trading activity of similar markets or securities, changes in the security’s underlying index or comparable securities’ models.Level 3 valuations include securities that are priced based on single source broker quotes, where prices may be unavailable due to halted trading, restricted to resale due to market events, newly issued securities or securities for which reliable quotes are not available.The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.Please see Note 2 in the Notes to the Financial Statements for security valuation accounting policies. The following table summarizes each Fund's investments in securities and other financial instruments as of April 30, 2010 by valuation level. Assets - Securities Level 1 Level 2 Level 3 Total JNL/PPM America Total Return Fund Common Stock $- $- Preferred Stock - - Non-U.S. Government Agency ABS - - Corporate Bond and Notes - Government and Agency Obligations - - Short Term Investments - - Fund Total JNL Money Market Fund Short Term Investments $- Liabilities - Other Financial Instruments1 Level 1 Level 2 Level 3 Total JNL/PPM America Total Return Fund Open Future Contracts $- $- 1Investments in other financial instruments include futures contracts which are reflected at the unrealized appreciation/(depreciation) on the instrument. The following table is a rollforward of Level 3 investments for which significant unobservable inputs were used to determine fair value: Change In Unrealized Appreciation Total (Depreciation) Realized and during the Period Balance At Transfers Transfers Change in Balance At for Level 3 Beginning of Into Out Unrealized End of Investments Held Period Level 3 of Level 3 Gain/(Loss) Purchases (Sales) Period at End of Period JNL/PPM America Total Return Fund Corporate Bond and Notes $- $- $- See accompanying Notes to Financial Statements. JNL® Investors Series Trust (Unaudited) Statements of Assets and Liabilities April 30, 2010 JNL/PPM America JNL Total Return Money Market Assets Fund Fund Investments - unaffiliated, at value (a) Investments - affiliated, at value (b) - Repurchase agreements (a) - Total investments, at value (c) Investment securities sold - Deposits with brokers - Dividends and interest Other assets Total assets Liabilities Cash overdraft - Payables: Advisory fees Administrative fees - Investment securities purchased Dividends - Trustee fees Variation margin - Other accrued expenses Total liabilities Net assets Net assets consist of: Paid-in capital Undistributed net investment income - Accumulated net realized gain (loss) - Net unrealized appreciation on investments - Shares outstanding (no par value), unlimited shares authorized Net asset value per share (a)Investments - unaffiliated, at cost (b)Investments - affiliated, at cost - (c)Total investments, at cost See accompanying Notes to Financial Statements. JNL® Investors Series Trust (Unaudited) Statements of Operations For the Period Ended April 30, 2010 JNL/PPM America JNL Total Return Money Market Investment income Fund Fund Dividends (a) Interest Total investment income Expenses Advisory fees Administrative fees - Legal fees Trustee fees Other expenses Total expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on: Investments - Futures contracts - Net change in unrealized appreciation (depreciation) on: Investments - Futures contracts - Net realized and unrealized gain - Net increase in net assets from operations (a) Dividends from affiliated investments $- See accompanying Notes to Financial Statements. JNL® Investors Series Trust (Unaudited) Statements of Changes in Net Assets JNL/PPM America Total Return Fund JNL Money Market Fund For the Period Ended For the Period Ended For the Period Ended For the Year Ended April 30, 2010 October 31, 2009 (a) April 30, 2010 October 31, 2009 Operations Net investment income - Net realized gain - Net change in unrealized appreciation (depreciation) - - Net increase in net assets from operations Distributions to shareholders From net investment income Class A - From net realized gains Class A - Total distributions to shareholders - Share transactions¹ Proceeds from the sale of shares Class A - Class C - - - Reinvestment of distributions Class A - - - Cost of shares redeemed Class A - Class C - - - Net increase in net assets from share transactions Net increase in net assets Net assets beginning of period - Net assets end of period Undistributed net investment income $- $- ¹Share transactions Shares sold Class A - Class C - - - Reinvestment of distributions Class A - - - Shares redeemed Class A - Class C - - - Net increase Class A Purchases and sales of investment securities (excluding short-term securities): Purchases of securities (b) (c) (d) $- Proceeds from sales of securities (b) (c) - - (a) Period from December 29, 2008 (commencement of operations). (b) Amounts include $2,900,556 and $7,360,646 of purchases and sales, respectively, of U.S. Government Securities. (c) Amounts include $75,760,249 and $66,289,027 of purchases and sales, respectively, of U.S. Government Securities. (d) Amounts include $22,042,892 of purchases of U.S. Government Securities. See accompanying Notes to Financial Statements. JNL® Investors Series Trust (Unaudited) Financial Highlights NetAsset Increase (Decrease) from Investment Operations (b) Distributions from Net Realized Supplemental Data Ratio of Ratio of Net Investment Period Ended Value, Beginning of Period Net Investment Income Net Realized & Unrealized Gains Total from Investment Operations Distributions from Net Investment Income Gains on Investment Transactions Net Asset Value, End of Period Total Return (c) Net Assets, End of Period Portfolio Turnover Expenses to AverageNet Assets (d) Income to Average Net Assets (d) JNL/PPM America Total Return Fund 4/30/2010 7.45 % 146 % (f) 0.61 % 4.79 % 12/29/2008 (a) - 10/31/2009 - - (f) JNL Money Market Fund 4/30/2010 (e) - (e) (e) 1,083,918,560 n/a 0.20 % 0.04 % 10/31/2009 0.01 - 0.01 (0.01) - n/a 10/31/2008 - - n/a 10/31/2007 - - n/a 10/31/2006 - - n/a See accompanying Notes to Financial Statements. JNL ® Investors Series Trust (Unaudited) Notes to Financial Statements NOTE 1.ORGANIZATION The JNL Investors Series Trust (“Trust”) was organized under the laws of Massachusetts, by a Declaration of Trust, dated July 28, 2000.The Trust is registered with the U.S. Securities and Exchange Commission (“SEC”) under the Investment Company Act of 1940, as amended, (“1940 Act”), and the Securities Act of 1933, as amended, (“1933 Act”), as an open-end management investment company issuing its shares in various series.Each series is known as a “Fund” (collectively, “Funds”) and represents a distinct portfolio with its own investment objectives and policies.The Trust currently consists of two (2) separate Funds, the JNL/PPM America Total Return Fund, for which PPM America, Inc. serves as the sub-adviser, and the JNL Money Market Fund, for which Wellington Management Company, LLP serves as sub-adviser.The JNL/PPM America Total Return Fund and the JNL Money Market Fund are diversified investment companies as defined in the 1940 Act. The JNL/PPM America Total Return Fund presently offers one class of shares, Class A, which are not currently offered to retail investors.The JNL Money Market Fund offers an Institutional Class of shares.Institutional Class shares are not sold to retail investors. Jackson National Asset Management, LLC ("JNAM" or “Adviser”), a wholly-owned subsidiary of Jackson National Life Insurance Company ("Jackson"), serves as investment adviser to each of the Funds.The Adviser is a wholly owned subsidiary of Jackson, which is in turn a wholly owned subsidiary of Prudential plc, a publicly traded company incorporated in the United Kingdom.Prudential plc is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is the United States of America.At April 30, 2010, affiliated investment companies owned 100% of the outstanding capital shares of the JNL Money Market Fund.Shares of the JNL Money Market Fund are sold only to other mutual funds within the Fund’s investment company complex, and not to individual investors.The Prudential Assurance Company Limited, an affiliate of Prudential plc, and Jackson owned 100% of the outstanding capital shares of the JNL/PPM America Total Return Fund.At April 30, 2010, the shares owned of the JNL/PPM America Total Return Fund were as follows: Class A shares The Prudential Assurance Company Limited Jackson NOTE 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed and consistently applied by the Trust in the preparation of its financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Security Valuation – The net asset value (“NAV”) of each Fund shall be determined as of the close of trading (generally, 4:00 PM Eastern Time) on each day the New York Stock Exchange (“NYSE”) is open for trading.Stocks traded on an exchange are generally valued at the official closing price of the exchange where the security is principally traded.If there is no official closing price for the security, the security is priced based on prices furnished by independent pricing services approved by the Trust’s Board of Trustees (“Board” or “Trustees”) and may be valued at the last quoted sale price on the exchange where the security is principally traded or final bid price in the absence of a sale.Stocks not listed on a national or foreign stock exchange are generally valued on the basis of prices furnished by approved pricing services and may be valued at the closing bid price on the over-the-counter market.Investments in mutual funds are valued at the NAV per share determined as of the close of the NYSE on the valuation date.All securities in the JNL Money Market Fund, as permitted by compliance with applicable provisions of Rule 2(a)-7 under the 1940 Act, and other short-term securities maturing within sixty (60) days are valued at amortized cost unless it is determined that such practice does not approximate market value.Debt securities are generally valued by approved pricing services.Pricing services utilized to value debt securities may use various pricing techniques which take into account appropriate factors such as: yield; credit quality; coupon rate; maturity; type of issue; trading characteristics; call features; credit ratings; and other data, as well as broker quotes.If pricing services are unable to provide valuations, debt securities are valued at the most recent bid quotation or evaluated price, as applicable, obtained from a broker/dealer or widely used quotation system.Exchange traded futures contracts are valued at the last sales price as of the close of business on the local exchange. Market quotations may not be readily available for certain investments or it may be determined that a quotation for an investment does not represent market value.In such instances, the investment is valued as determined in good faith using procedures adopted by the Trust’s Board.Situations that may require an investment to be fair valued include instances where a security is thinly traded, halted or restricted as to resale.In addition, investments may be fair valued based on the occurrence of a significant event.Significant events may be specific to a particular issuer, such as mergers, restructurings or defaults.Alternatively, significant events may affect an entire market, such as natural disasters, government actions, and significant changes in value of U.S. securities markets.Under the procedures adopted by the Board, the Adviser may rely on pricing services or other sources to assist in determining the fair value of an investment.Factors considered to determine fair value may include: the correlation with price movement of similar securities in the same or other markets; the type, cost and investment characteristics of the security; the business and financial condition of the issuer; and trading or other market data. If an investment is valued at a fair value for purposes of calculating a Fund’s NAV, the value may be different from the last quoted price for the investment depending on the source and method used to determine the value.Although there can be no assurance, in general, the fair value of an investment is the amount the owner of such investment might reasonably expect to receive upon its current sale. Please see Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 820, “Fair Value Measurements and Disclosure” in the Notes to the Schedule of Investments for expanded disclosure of fair value measurements. JNL ® Investors Series Trust (Unaudited) Notes to Financial Statements (continued) Distributions to Shareholders – The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from GAAP.The JNL/PPMAmerica TotalReturn Fundgenerallydeclaresandpays dividends from net investment income annually, but may pay more frequently to avoid excise tax.The JNL Money Market Fund declares dividends daily and pays dividends monthly.Distributions of net realized capital gains, if any, will be distributed at least annually, to the extent they exceed available capital loss carryforwards. Expenses – Expenses are recorded on an accrual basis.Expenses of the Trust that are directly attributable to a specific Fund are charged to that Fund.Other Trust level expenses are allocated to the Funds based on the average daily net assets of each Fund. Federal Income Taxes – Each Fund is a separate taxpayer for federal income tax purposes.Each Fund’s policy is to comply with the requirements of Subchapter M of the Internal Revenue Code of 1986, as amended, applicable to regulated investment companies and to distribute substantially all of its taxable income and capital going to shareholders.Therefore, no federal income tax provision is required. Guarantees and Indemnifications– Under the Trust’s organizational documents, its officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Funds.In addition, certain of the Funds’ contracts with service providers contain general indemnification clauses.The Funds’ maximum exposure under these arrangements is unknown since the amount of any future claims that may be made against the Funds cannot be determined and the Funds have no historical basis for predicting the likelihood of any such claims. Security Transactions and Investment Income - Security transactions are recorded on the trade date.Dividend income, net of applicable withholding taxes, is recorded on the ex-dividend date.Interest income, including level-yield amortization of discounts and premiums, is accrued daily.A Fund may place a debt obligation on non-accrual status and reduce related interest income by ceasing current accruals and writing off interest receivables when the collection of all or a portion of interest has become doubtful.A debt obligation is removed from non-accrual status when the issuer resumes interest payments or when collectibility of interest is reasonably assured.Realized gains and losses are determined on the specific identification basis. Use of Estimates - The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period.Actual results could differ from those estimates. NOTE 3.FINANCIAL DERIVATIVES AND OTHER SECURITIES INVESTMENTS FASB ASC Topic 815,“Derivatives and Hedging" – This standard includes the requirement for enhanced qualitative disclosures about objectives and strategies for using derivative instruments and disclosures regarding credit related contingent features in derivative instruments; as well as requiring quantitative disclosures in the semi-annual and annual financial statements about fair value, gains and losses and volume of activity for derivative instruments.Information about these instruments is disclosed in the context of each instrument’s primary underlying risk exposure which is categorized as credit, equity price, interest rate, and foreign currency exchange rate risk. Futures Contracts – The JNL/PPM America Total Return Fund may be subject to interest rate risk in the normal course of pursuing its investment objectives.The Fund may use futures contracts to manage its exposure to or hedge against changes in securities prices, interest rates and foreign currency rates or as an efficient means of adjusting overall exposure as part of its investment strategy.Upon entering into a futures contract, the Fund is required to deposit with the broker or counterparty an amount of cash or cash equivalents equal to a certain percentage of the contract amount, known as the "initial margin”.The Fund receives from or pays to the counterparty an amount of cash equal to the daily fluctuation in the value of the contracts.Such receipts or payments, known as the "variation margin", are recorded by the Fund until the contracts are terminated at which time realized gains and losses are recognized.Futures contracts involve, to varying degrees, risk of loss in excess of the variation margin reflected in the Statements of Assets and Liabilities.The primary risks associated with the use of futures contracts are the imperfect correlation between the change in market value of the securities held by the Fund and the prices of the futures contracts and the possibility the Fund may not be able to enter into a closing transaction because of an illiquid market.With futures, there is minimal counterparty risk to the Fund since futures are exchange traded and the exchange’s clearing house, as counterparty to all exchange traded futures, guarantees the future contracts against default. At April 30, 2010, the JNL/PPM America Total Return Fund held open derivative investments in futures contracts whose primary underlying risk exposure is interest rate risk.Variation margin related to futures is reflected as Variation margin in the Statement of Assets and Liabilities.During the period ended April 30, 2010, realized gains and change in unrealized appreciation (depreciation) in futures contracts is reflected for such investments in the Statement of Operations.The futures contracts outstanding as of April 30, 2010, as disclosed in the Notes to the Schedules of Investments and the amounts of realized and changes in unrealized gains and losses on futures contracts during the period as disclosed in the Statement of Operations serve as indicators of the volume of activity for the Fund. Dollar Roll Transactions – The JNL/PPM America Total Return Fund may enter into mortgage dollar rolls in which a Fund sells mortgage-backed securities for delivery in the current month and simultaneously contracts to repurchase substantially similar (same type, coupon and maturity) securities on a specified future date.During the roll period, the Fund foregoes principal and interest paid on the mortgage-backed securities.The Fund is compensated by the interest earned on the cash proceeds of the initial sale and from negotiated fees paid by brokers offered as an inducement to the Fund to “roll over” its purchase commitments.The Fund may only enter into covered rolls.A “covered roll” is a type of dollar roll for which the Fund maintains offsetting positions in cash, U.S. Government securities, or other liquid assets which mature on or before the forward repurchase settlement date of the dollar roll transaction.Dollar roll transactions involve the risk that the market value of the securities sold by a Fund may decline below the repurchase price of those similar securities which the Fund is obligated to purchase or that the return earned by the Fund with the proceeds of a dollar roll may not exceed transaction costs. JNL ® Investors Series Trust (Unaudited) Notes to Financial Statements (continued) Securities Lending – The JNL/PPM America Total Return Fund may lend securities to certain brokers, dealers or other financial institutions in order to earn additional income.The borrowers pay the Fund’s securities lending agent negotiated lender fees and the Fund receives a fee equal to a percentage of the negotiated lender fees and the net income generated by the securities lending collateral held during each lending transaction.The securities lending agent is authorized to loan securities on behalf of the Fund to approved borrowers and is required to maintain collateral at least equal to the value of the securities loaned based on the previous day’s market value of the securities loaned, marked to market daily.Any shortfalls are adjusted the next business day.In the event of bankruptcy or other default of the borrower, the Fund could experience delays in liquidating the loan collateral or recovering the loaned securities and incur expenses related to enforcing its rights.In addition, there could be a decline in the value of the collateral or in the value of the securities loaned while the Fund seeks to enforce its rights thereto and the Fund could experience subnormal levels of income or lack of access to income during that period.The Fund also bears the risk of any deficiency in the amount of collateral available for return to a borrower due to a loss in an approved investment. The JNL/PPM America Total Return Fund did not participate in the securities lending program during the period ended April 30, 2010. Repurchase Agreements - A Fund may invest in repurchase agreements.A repurchase agreement involves the purchase of a security by a Fund and a simultaneous agreement by the seller, generally a bank or broker-dealer, to repurchase that security back from the Fund at a specified price and date or upon demand.The underlying securities used as collateral for all repurchase agreements are held in safekeeping at the Fund’s Custodian or designated subcustodians under triparty repurchase agreements.The market value of the collateral must be equal to or exceed at all times the total amount of the repurchase obligations, including interest.Procedures for all repurchase agreements have been designed to monitor that the daily market value of the collateral is in excess of the repurchase agreement in the event of default.In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the value of such collateral may decline. Unregistered Securities - A Fund may own certain investment securities, which are unregistered and restricted to resale.Sometimes these securities are referred to as “private placements”.Unregistered securities are generally considered “illiquid” because there typically is no readily available market for the sale of the securities.Unregistered securities may be deemed liquid according to procedures established by the Trust’s Board.Where future dispositions of the securities require registration under the 1933 Act, the Funds have the right to include those securities in such registration generally without cost to the Funds.The Funds have no right to require registration of unregistered securities. U.S. Government Agencies or Government-Sponsored Enterprises - A Fund may invest in U.S. government agencies or government sponsored enterprises.U.S. Government securities are obligations of and, in certain cases, guaranteed by, the U.S. government, its agencies or instrumentalities.Some U.S. Government securities, such as Treasury bills, notes and bonds, and securities guaranteed by the Government National Mortgage Association, are supported by the full faith and credit of the U.S. government; others, such as those of the Federal Home Loan Bank, are supported by the right of the issuer to borrow from the U.S. Department of the Treasury (the “U.S. Treasury”); others, such as those of the Federal National Mortgage Association (“FNMA” or “Fannie Mae”), are supported by the discretionary authority of the U.S. Government to purchase the agency’s obligations; and still others, such as those of the Student Loan Marketing Association, are supported only by the credit of the instrumentality. U.S. Government securities may include zero coupon securities, which do not distribute interest on a current basis and tend to be subject to greater risk than interest paying securities of similar maturities. Government-related guarantors (i.e., guarantors who are not backed by the full faith and credit of the U.S. government) include FNMA and the Federal Home Loan Mortgage Corporation (“FHLMC” or “Freddie Mac”).FNMA purchases conventional (i.e., not insured or guaranteed by any government agency) residential mortgages from a list of approved seller/services which include state and federally chartered savings and loan associations, mutual savings banks, commercial banks, credit unions and mortgage bankers.Pass-through securities issued by FNMA are guaranteed as to timely payment of principal and interest by FNMA, but are not backed by the full faith and credit of the U.S. government.FHLMC issues Participation Certificates (“PCs”), which are pass-through securities, each representing an undivided interest in a pool of residential mortgages.FHLMC guarantees the timely payment of interest and ultimate collection of principal, but PCs are not backed by the full faith and credit of the U.S. government. In September 2008, the Federal Housing Finance Agency (“FHFA”) placed FNMA and FHMLC into conservatorship.As the conservator, FHFA succeeded to all rights, titles, powers and privileges of FNMA and FHLMC and of any stockholder, office or director of FNMA and FHLMC with respect to FNMA and FHLMC and each enterprise’s assets.In connection with the conservatorship, the U.S. Treasury entered into a Senior Preferred Stock Purchase Agreement with FNMA and FHLMC.This agreement contains various covenants that severely limit each enterprise’s operations.In exchange for entering into these agreements, the U.S. Treasury received senior preferred stock in each enterprise and warrants to purchase each enterprise’s common stock.The U.S. Treasury announced the creation of a new secured lending facility, which is available to FNMA and FHLMC as a liquidity backstop and the creation of a temporary program to purchase mortgage-backed securities issued by FNMA and FHLMC.FNMA and FHLMC are continuing to operate as going concerns while in conservatorship and each remain liable for all of its obligations, including its guaranty obligations, associated with its mortgage-backed securities. Delayed Delivery Securities - A Fund may purchase or sell securities on a delayed delivery basis, including To Be Announced (“TBA”) securities.These transactions involve a commitment by a Fund to purchase or sell securities for a predetermined price or yield, with payment and delivery taking place beyond the customary settlement period.In TBA transactions, a Fund commits to purchasing or selling securities for which all specific information is not yet known at the time of the trade, particularly the maturity date of the underlying security transactions.When delayed-delivery purchases are outstanding, the Fund is required to have sufficient cash and/or liquid securities to cover its commitments on these transactions.When purchasing a security on a delayed-delivery basis, the Fund assumes the rights of ownership of the security, including the risk of price and yield fluctuations, and considers such fluctuations when determining its NAV.A Fund may dispose of or renegotiate a delayed-delivery transaction after it is entered into, and may sell delayed-delivery securities before they are delivered, which may result in a capital gain or loss.When a Fund has sold a security on a delayed delivery basis, the Fund does not participate in future gains or losses with respect to the security. Securities purchased on a TBA basis are not settled until they are deliveredto the Fund.Master SecuritiesForward Transaction Agreements (“Master Forward Agreements”) govern the consideration of factors surrounding JNL ® Investors Series Trust (Unaudited) Notes to Financial Statements (continued) the settlement of certain purchases and sales made on a delayed-delivery basis by and between the Fund and select counterparties.The Master Forward Agreements maintain provisions for, among other things, initiation and confirmation, payment and transfer, events of default, termination and maintenance of collateral. NOTE 4.INVESTMENT ADVISORY FEES AND TRANSACTIONS WITH AFFILIATES The Trust has an investment advisory agreement with JNAM, whereby JNAM provides investment management services.Each Fund pays JNAM an annual fee, accrued daily, paid monthly, based on a specified percentage of the average daily net assets of each Fund.A portion of this fee is paid by JNAM to the sub-advisers as compensationfor theirservices.The JNL/PPMAmerica Total Return Fund is obligated to pay JNAM 0.50%for net assets up to $1 billion and 0.45% for net assets over $1 billion.The JNL Money Market Fund is obligated to pay JNAM 0.20% for net assets up to $750 million and 0.18% for net assets over $750 million. Administrative Fee – JNAM also serves as the “Administrator” to the Funds.The JNL/PPM America Total Return Fund pays JNAM an Administrative Fee of 0.10% of the average daily net assets of the Fund which is accrued daily and paid monthly.JNAM provides or procures most of the necessary administrative functions and services for the operations of the JNL Money Market Fund at no additional cost.In accordance with the Administration Agreement, JNAM is responsible for payment of the following expenses: fund accounting, shareholder reporting, shareholder servicing, certain legal, insurance, custody, audit, and tax fees.Additionally, JNAM provides transfer agency services and Jackson National Life Distributors LLC (“JNLD”) provides distribution services at no additional cost to the Funds. Rule 12b-1 Fees - The JNL/PPM America Total Return Fund adopted a Distribution Plan under the provisions of Rule 12b-1 of the 1940 Act for the purpose of reimbursement of certain distribution and related service expenses from the sale and distribution of the Fund’s Class A shares.JNLD is the principal underwriter of the Fund, with responsibility for promoting sales of Fund shares.JNLD is a wholly-owned subsidiary of Jackson and an affiliate of JNAM.The Fund is subject to a Rule 12b-1 Fee in the amount of 0.20% for Class A shares in the event the Fund is offered for sale to the public.The Fund is not presently offered for sale to the public and does not currently pay a Rule 12b-1 Fee.Institutional Class shares of JNL Money Market Fund have no 12b-1 fees. Deferred Compensation Plan - The Funds adopted a Deferred Compensation Plan whereby non-interested Trustees may defer the receipt of all or a portion of their compensation.These deferred amounts, which remain as liabilities of the Funds, shall be treated as if invested in shares of one or more of theFunds at thediscretion ofthe applicable Trustee.These amounts represent general,unsecured liabilities of the Fundsand vary according to the total returns of the Funds selected by participating Trustees.Liabilities related to deferred balances are included in Trustee fees payable in the Statements of Assets and Liabilities.Expenses associated with deferred balances are included in Trustee fees set forth in the Statements of Operations. Investments in Affiliates - During the period ended April 30, 2010, the JNL/PPM America Total Return Fund invested in the JNL Money Market Fund.The JNL Money Market Fund is advised by JNAM and offered as a cash management tool to the JNL/PPM America Total Return Fund and is not available for direct purchase by members of the public. Sub-Adviser Affiliates - PPM America, Inc., an affiliate of JNAM, service as a sub-adviser to JNL/PPM America Total Return Fund. NOTE 5.FEDERAL INCOME TAX MATTERS The following information is presented on an income tax basis.Differences between amounts for financial statements and federal income tax purposes are primarily due to timing and character differences in recognizing certain gains and losses on investment transactions.Permanent differences between financial statement and federal income tax reporting are reclassified within the capital accounts based on their federal income tax treatment.These reclassifications have no impact on net assets.Temporary differences do not require reclassification. As of April 30, 2010, the cost of investments and the components of net unrealized appreciation/(depreciation) were as follows: Tax Cost of Investments Gross Unrealized Appreciation Gross Unrealized (Depreciation) Net Unrealized Appreciation/ (Depreciation) JNL/PPM America Total Return Fund $ JNL Money Market Fund - - - The JNL/PPM America Total Return Fund did not pay any distributions from net ordinary income or net long-term capital gains during the period ended October 31, 2009.The JNL Money Market Fund paid distributions of $3,209,490 from net ordinary income for the year ended October 31, 2009, the Fund’s last fiscal year end. At April 30, 2010, the Funds did not have any capital loss carryovers for U.S. Federal income tax purposes. FASB ASC Topic 740 “Income Taxes” provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements.FASB ASC Topic 740 requires the evaluation of tax positions taken or expected to be taken in the course of preparing each Fund’s tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority.Tax positions not deemed to meet the “more-likely-than-not” threshold would be recorded as a tax expense in the current year.FASB ASC Topic 740 requires that management evaluate thetaxpositions taken inreturns for2007,2008 and2009 thatremainsubjectto examination bythe Internal Revenue Service.Thesereturns are not JNL ® Investors Series Trust (Unaudited) Notes to Financial Statements (continued) subject to examination by any other tax jurisdictions.Management completed an evaluation of the Funds’ tax positions and based on that evaluation, noted no provision for federal income tax was required in the Funds’ financial statements during the period ended April 30, 2010. NOTE 6.RECENT ACCOUNTING PRONOUNCEMENTS In January 2010, the FASB issued Accounting Standards Update (“ASU”) No. 2010-06 "Improving Disclosures about Fair Value Measurements".ASU 2010-06 clarifies existing disclosure and requires additional disclosures regarding fair value measurements. Effective for interim and annual reporting periods beginning after December 15, 2009, entities will be required to disclose significant transfers into and out of Level 1 and 2 measurements in the fair value hierarchy and the reasons for those transfers. Effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years, entities will need to disclose information about purchases, sales, issuances and settlements of Level 3 securities on a gross basis, rather than as a net number as currently required. Management is currently evaluating the impact ASU No. 2010-06 will have on the Funds’ financial statement disclosures. NOTE 7.SUBSEQUENT EVENTS Management has evaluated subsequent events for the Funds through the date the financial statements are issued, and has concluded there are no events that require financial statement disclosure and/or adjustments to the financial statements. Disclosure of Fund Expenses(Unaudited) Shareholders normally incur ongoing costs, which include costs for portfolio management, administrative services, 12b-1 fees and other daily operating expenses. The 12b-1 fees are not reflected in the table below because these Funds are not currently offered to retail investors and do not charge 12b-1 fees.Operating expenses such as these are deducted from the Fund's gross income and directly reduce the final investment return. These expenses are expressed as a percentage of the Fund's average net assets; this percentage is known as the Fund's expense ratio. The examples below use the expense ratio and are intended to help the investor understand the ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. Expenses Using Actual Fund Return. This section provides information about the actual account values and actual expenses incurred by the Fund. Use the information in this section, together with the amount invested, to estimate the expenses paid over the period. Simply divide the account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled "Expenses Paid During Period" to estimate the expenses paid during this period. Expenses Using Hypothetical 5% Return. The information in this section can be used to compare each Fund's costs with those of other mutual funds. It assumes that the Fund had an annual 5% return before expenses during the year, but that the expense ratio for the period is unchanged. This example is useful in making comparisons to other mutual funds because the SEC requires all mutual funds disclose the 5% calculation. Expenses Using Actual Fund Return Expenses Using Hypothetical 5% Return Beginning Ending Expenses Beginning Ending Expenses Account Account Annualized Paid Account Account Annualized Paid Value Value Expense During Value Value Expense During 10/31/2009 4/30/2010 Ratios Period 10/31/2009 4/30/2010 Ratios Period JNL/PPM America Total Return Fund Class A $ % $ % JNL Money Market Fund Class A Expenses paid during the period are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the period, then divided by the number of days in the most recent 12-month period (to reflect the most recent 6-month period). Additional Disclosures Quarterly Portfolio Holdings The Funds file a complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.The Funds’ Forms N-Q are available on the SEC’s website at www.sec.gov.The Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 800-SEC-0330.It is also available upon request from the Registrant by calling the Fund toll-free at 1-866-255-1935. Proxy Voting Guidelines The Funds’ Board has delegated proxy voting responsibility to JNAM, and in turn JNAM has delegated proxy voting responsibility to the sub-advisers.The sub-advisers are responsible for exercising the voting rights associated with the securities purchased and/or held by the Funds.A description of the policies and procedures used by the Funds to vote proxies relating to the portfolio securities and information on how the Funds voted proxies relating to portfolio securities during the 12-month period ended June 30, 2009 are available (1) without charge, upon request by calling 1-866-255-1935 and (2) on the SEC’s website at www.sec.gov. Supplement Dated February 16, 2010 To The Prospectus Dated December 28, 2009 JNL® Investors Series Trust For the JNL Money Market Fund, in the section entitled “Additional Information About the Other Investment Strategies, Other Investments and Risks of the JNL Money Market Fund, and the Disclosure of Portfolio Holdings,” the following paragraphs will be added to the end of the section: Dividends: The JNL Money Market Fund intends to maintain, to the extent practicable, a constant per share NAV of $1.00.The Fund expects to declare and pay dividends on a daily basis to the class so long as the income attributable to the class exceeds the expenses attributable to the class on each day.If class expenses exceed class income on any day, the Fund will not pay a dividend on the class on that day and will resume paying dividends only when, on a future date, the accumulated net investment income of the class is positive.The Fund has adopted this policy because, in the current investment environment, it may find that on any given day or on a number of consecutive days, its investment returns may be less than the expenses attributable to the class.For a more complete description of this policy, which can result in the fund not paying dividends on the class for one or more periods that may be as short as a day or quite lengthy, see “PURCHASES, REDEMPTIONS AND PRICING OF SHARES” in the SAI.For a description of the allocation of expenses among fund share classes, see “Other Fund Information” in the prospectus. The Fund is subject to a fee recapture program, whereby, the Adviser will waive fees and expenses to maintain, where practicable, a constant per share NAV of $1.00.When income is sufficient, the Fund may pay the Adviser its investment advisory fee, along with other Fund expenses.In addition, when the Fund receives income sufficient to pay a dividend, the Adviser may recapture previously waived fees and expenses for a period of 3 years. This Supplement is dated February 16, 2010. Trustees And Officers the Trust Name, Address and (Age) Position(s) Held with Trust (Length of Time Served) Number of Portfolios in Fund Complex to be Overseen by Trustee or Officer Interested Trustee Mark D. Nerud, CPA (43) 1 1 Corporate Way Lansing, MI48951 Trustee 2 (1/07 to present) President and Chief Executive Officer (12/06 to present) Principal Occupation(s) During Past 5 Years: Chief Executive Officer of the Adviser (1/2010 to present); President of the Adviser (1/2007 to present); Chief Financial Officer of the Adviser (11/2000 to 1/2007) and Managing Board Member of the Adviser (11/2000 to 11/2003) (1/2007 to present); President and CEO of other Investment Companies advised by the Adviser (12/2006 to present); Vice President (8/1997 to 12/2006), Treasurer, Chief Financial Officer of other Investment Companies advised by the Adviser (12/2002 to 12/2006); Vice President – Fund Accounting & Administration of Jackson National Life Insurance Company (1/2000 to 12/2009) Other Directorships Held by Trustee:None Disinterested Trustees Michael Bouchard (54) 1 Corporate Way Lansing, MI 48951 Trustee 2 (12/03 to present) Principal Occupation(s) During Past 5 Years: Sheriff, Oakland County, Michigan (1/99 to present) Other Directorships Held by Trustee:None William J. Crowley, Jr. (64) 1 Corporate Way Lansing, MI 48951 Trustee 2 (1/07 to present) Principal Occupation(s) During Past 5 Years: Managing Partner (Baltimore Office) – Arthur Andersen LLP (1995 to 2002); Board Member of various corporate boards (2002 to present) Other Directorships Held by Trustee: Director of Alpha Natural Resources (07/2009 to present); Director of Foundation Coal Holdings, Inc. (from 12/2004 until 7/2009 when the company was acquired); Director of Bio Veris Corporation (from 5/2003 until 6/2007 when the company was acquired); Director of Provident Bankshares Corporation (from 5/2003 until 5/2009 when the company was acquired) Dominic D’Annunzio (72) 1 Corporate Way Lansing, MI 48951 Chairman of the Board 2 (2/04 to present) Trustee 2 (2/02 to present) Principal Occupation(s) During Past 5 Years: Acting Commissioner of Insurance for the State of Michigan (1/90 to 5/90) and (8/97 to 5/98) Other Directorships Held by Trustee:None Michelle Engler (52) 1 Corporate Way Lansing, MI48951 Trustee 2 (12/03 to present) Principal Occupation(s) During Past 5 Years: Attorney (1983 to present); First Lady of the State of Michigan (1990 to 2002) Other Directorships Held by Trustee:: Director of Federal Home Loan Mortgage Corporation (2001 to 9/2008) Name, Address and (Age) Position(s) Held with Trust (Length of Time Served) Number of Portfolios in Fund Complex to be Overseen by Trustee or Officer James Henry, Ph.D. (71) 1 Corporate Way Lansing, MI 48951 Trustee 2 (1/07 to present) Principal Occupation(s) During Past 5 Years: Dean Emeritus and Professor of Finance, Eli Broad College of Business and Graduate School of Management at Michigan State University (2001 to July 2009) Other Directorships Held by Trustee:None Richard McLellan (67) 1 Corporate Way Lansing, MI 48951 Trustee 2 (12/94 to present) Principal Occupation(s) During Past 5 Years: Attorney (2010 to present); Senior Counsel, Dykema Gossett PLLC (2007 to 2009); Member, Dykema Gossett PLLC (Law Firm) (1973 to 2007); Adjunct Associate Professor, Michigan State University (2008 to present) Other Directorships Held by Trustee:Member of the Board of Directors of ITC Holdings Corp. (11/2007 to present) William R. Rybak (59) 1 Corporate Way Lansing, MI 48951 Trustee 2 (1/07 to present) Principal Occupation(s) During Past 5 Years: Board Member of various corporate boards (see below) (2002 to present) Other Directorships Held by Trustee: Member of the Board of Directors of Christian Brothers Investments, Inc. (2010 to present); Chairman of the Board of Trustees of Lewis University (1982 – 2009) and Chair Emeritus (2009 to present); Member of the Board of Directors of Howe Barnes Hoefer Arnett (2001 to present); Member of the Boards of each of the Calamos Mutual Funds (2002 to present) since 2002; Member of the Board of Directors of The PrivateBancorp (2003 to present); Chairman of the Board of Trustees of St. Coletta’s of Illinois (2004 to 2007) and Member of the Board (2000 to 2007) Patricia A. Woodworth (55) 1 Corporate Way Lansing, MI 48951 Trustee 2 (1/07 to present) Principal Occupation(s) During Past 5 Years: Vice President, Chief Financial Officer and Chief Operating Officer, The J. Paul Getty Trust (12/2007 to present); Executive Vice President for Finance and Administration, Chief Financial Officer, Art Institute of Chicago (2002 to 11/2007) Other Directorships Held by Trustee:None 1 Mr. Nerud is an “interested person” of the Trust due to his position with Jackson National Life Insurance Company®, which is the parent company of the Jackson National Asset Management, LLC. 2 The Chairman of the Board, interested and disinterested Trustees are elected to serve for an indefinite term. Name, Address and (Age) Position(s) Held with Trust (Length of Time Served) Number of Portfolios in Fund Complex to be Overseen by Trustee or Officer Officers Karen J. Buiter (45) 1 Corporate Way Lansing, MI 48951 Assistant Treasurer (12/08 to present) Not Applicable Principal Occupation(s) During Past 5 Years: Assistant Vice President – Fund Reporting of the Adviser (4/08 to present); Assistant Treasurer of other Investment Companies advised by the Adviser (12/08 to present); Treasurer of Henderson Global Funds (2/04 to 3/08) Other Directorships Held by Trustee:Not Applicable Kelly L. Crosser (37) 1 Corporate Way Lansing, MI 48951 Assistant Secretary (9/07 to present) Not Applicable Principal Occupation(s) During Past 5 Years: Assistant Secretary of other Investment Companies advised by the Adviser (9/07 to present); Senior Compliance Analyst of Jackson National Life Insurance Company (4/07 to present); Mutual Fund Compliance Analyst of Jackson National Life Insurance Company (2/06 to 4/07): Senior Paralegal of Jackson National Life Insurance Company (6/04 to 2/06) Other Directorships Held by Trustee:Not Applicable Steven J. Fredricks (39) 1 Corporate Way Lansing, MI 48951 Chief Compliance Officer (1/05 to present) Not Applicable Principal Occupation(s) During Past 5 Years: Chief Compliance Officer of the Adviser and other Investment Companies advised by the Adviser (1/05 to present); Attorney of Jackson National Life Insurance Company (2/02 to 1/05) Other Directorships Held by Trustee:Not Applicable Danielle A. Hernandez (29) 1 Corporate Way Lansing, MI 48951 Anti-Money Laundering Officer (12/07 to present) Not Applicable Principal Occupation(s) During Past 5 Years: Compliance Analyst of the Adviser (08/06 to present); Administrative Assistant of the Adviser (12/05 to 08/06); Executive Assistant at the U.S. House of Representatives, Washington, D.C. (2002 to 2005) Other Directorships Held by Trustee:Not Applicable Daniel W. Koors (40) 1 Corporate Way Lansing, MI 48951 Vice President, Treasurer and Chief Financial Officer (12/06 to present) Not Applicable Principal Occupation(s) During Past 5 Years: Senior Vice President of the Adviser (1/2009 to present) and Chief Financial Officer of the Adviser (1/2007 to present); Vice President of the Adviser (1/2007 to 12/2008); Vice President, Treasurer and Chief Financial Officer of other Investment Companies advised by the Adviser (12/2006 to present); Assistant Treasurer of other Investment Companies advised by the Adviser (9/2006 to 12/2006); Assistant Vice President – Fund Administration of Jackson National Life Insurance Company (8/2006 to 1/2009); Partner of Deloitte & Touche LLP (2003 to June 2006) Other Directorships Held by Trustee:Not Applicable Name, Address and (Age) Position(s) Held with Trust (Length of Time Served) Number of Portfolios in Fund Complex to be Overseen by Trustee or Officer Officers Michael Piszczek (52) 1 Corporate Way Lansing, MI 48951 Vice President (11/07 to present) Not Applicable Principal Occupation(s) During Past 5 Years: Vice President of other Investment Companies advised by the Adviser (11/07 to present); Assistant Vice President – Tax of the Adviser (11/07 to present); Assistant Vice President – Nuveen Investments (4/99 to 8/07); Assistant Vice President and Assistant Secretary – Nuveen Funds (4/99 to 8/07) Other Directorships Held by Trustee:Not Applicable Susan S. Rhee (38) 1 Corporate Way Lansing, MI 48951 Vice President, Counsel and Secretary (2/04 to present) Not Applicable Principal Occupation(s) During Past 5 Years: Senior Vice President and General Counsel of the Adviser (1/2010 to present); Chief Legal Officer (7/2004 to 12/2009) and Secretary (11/2000 to present) of the Adviser; Vice President, Counsel, and Secretary of other Investment Companies advised by the Adviser (2/2004 to present); Assistant Vice President of Jackson National Life Insurance Company (8/2003 to 12/2009); Associate General Counsel of Jackson National Life Insurance Company (7/2001 to 12/2009) Other Directorships Held by Trustee:Not Applicable Trustees of the JNL Investors Series Trust The interested Trustee and the Officers of the Trust (other than the Chief Compliance Officer, as described below) or the Adviser do not receive any compensation from the Trust for their services as Trustees or Officers.The following persons, who are disinterested Trustees of the Trust, and the Trust’s Chief Compliance Officer, received from the Trust the compensation amounts indicated for the services as such for the six-month period ended April 30, 2010. Trustee Aggregate Compensation from the Trust1 Pension or Retirement Benefits Accrued As Part of Trust Expenses Estimated Annual Benefits Upon Retirement Total Compensation from the Trust and Fund Complex Michael Bouchard $0 $0 William J. Crowley, Jr. $0 $0 Dominic D’Annunzio 3 $0 $0 Michelle Engler $0 $0 James Henry $0 $0 Richard McLellan $0 $0 William R. Rybak $0 $0 Patricia Woodworth $0 $0 Steven J. Fredricks 2 $0 $0 1 The fees paid to the independent Trustees are paid for combined meetings of all Funds in the Fund Complex.The fees are allocated to theFunds and affiliated investment companies on a pro-rata basis based on net assets.The total fees to all the independent Trustees are 2 Mr. Fredricks’ compensation is paid by the Funds for his duties as the Chief Compliance Officer of the Fund Complex.The expense isallocated to the Funds and affiliated investment companies on a pro-rata basis based on net assets. 3 Mr. D’Annunzio is an ex officio (non-voting) member of the Governance Committee.Therefore, he does not receive any compensation as a member of the Governance Committee. 4 Amount includes $3,075 deferred by Mr. Bouchard. 5 Amount includes $36,900 deferred by Mr. Crowley. 6 Amount includes $38,250 deferred by Mr. D’Annunzio. 7 Amount includes $22,400 deferred by Mr. Henry. 8 Amount includes $69,000 deferred by Ms. Woodworth. You can obtain a copy of the current SAI or the most recent Annual or Semi-Annual Reports without charge, or make other inquiries, by calling 1-866-255-1935, or writing the JNL Investors Series Trust Service Center, 225 W. Wacker Drive, Suite 1200, Chicago, IL 60606. Item 2. Code of Ethics. Not applicable to the semi-annual filing. Item 3. Audit Committee Financial Expert. Not applicable to the semi-annual filing. Item 4. Principal Accountant Fees and Services. Not applicable to the semi-annual filing. Item 5.Audit Committee of Listed Registrants. Not applicable. Item 6. Schedule of Investments (a)Included as a part of the report to shareholders filed under Item 1. (b)Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable. Item 10.Submission of Matters to a Vote of Security Holders. No material changes have been made. Item 11. Controls and Procedures. (a) The registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the registrant's filings under the Securities Exchange Act of 1934, as amended, and the Investment Company Act of 1940, as amended, is recorded, processed, summarized, and reported within the periods specified in the rules and forms of the U.S. Securities and Exchange Commission. Such information is accumulated and communicated to the registrant's management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The registrant's management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within ninety (90) days prior to the filing date of this report on Form N-CSR, the registrant had carried out an evaluation, under the supervision and with the participation of the registrant's management, including the registrant's principal executive officer and the registrant's principal financial officer, of the effectiveness of the design and operation of the registrant's disclosure controls and procedures. Based on such evaluation, the registrant's principal executive officer and principal financial officer concluded that the registrant's disclosure controls and procedures are effective. (b) There have been no significant changes in the registrant’s internal controls over financial reporting during the registrant’s second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant’s internal controls over financial reporting.There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this report on Form N-CSR. Item 12. Exhibits (a) (1) Not applicable to the semi-annual filing. (2) The certifications required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are attached hereto. (3) Not applicable. (b) The certification required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, is attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, and the Investment Company Act of 1940, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JNL Investors Series Trust By: /s/Mark D. Nerud Mark D. Nerud Principal Executive Officer Date: July 1,2010 Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, and the Investment Company Act of 1940, as amended, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Mark D. Nerud Mark D. Nerud Principal Executive Officer Date: July 1,2010 By: /s/Daniel W. Koors Daniel W. Koors Principal Financial Officer Date: July 1,2010 EXHIBIT LIST Exhibit 12(a)(2) Certification of the Principal Executive Officer required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended. Certification of the Principal Financial Officer required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended. Exhibit 12(b) Certification required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended.
